Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to an Acoustic transducer e.g. MEMS transducer for generating electrical signals in response to acoustic signals. The independent claim 1, identifies a uniquely distinct feature of “…. a first diaphragm oriented substantially parallel to the back plate and offset from the back plate such that a cavity is formed therebetween, the first diaphragm defining a single diaphragm aperture; and a second diaphragm oriented substantially parallel to the back plate and offset from the back plate, the second diaphragm positioned a distance from the back plate that is less than a distance between the first diaphragm and the back plate, the second diaphragm coupled to the first diaphragm, the second diaphragm defining a plurality of diaphragm apertures.” The independent Claim 2, identifies a uniquely distinct feature of “…. a transducer substrate including a first end and a second end, wherein the back plate, the first diaphragm, and the second diaphragm are disposed proximate to the first end, wherein the back plate and the first diaphragm are coupled to the transducer substrate at their periphery, wherein the diaphragm assembly is disposed between the back plate and the second end of the transducer substrate, wherein the second diaphragm is disposed in the cavity between the first diaphragm and the back plate.” The independent Claim 5, identifies a uniquely distinct feature of “…a transducer substrate including a first end and a second end, wherein the back plate, the first diaphragm, and the second diaphragm are disposed proximate to the first end, wherein the back plate and the first diaphragm are coupled to the transducer substrate at their periphery, wherein the back plate is disposed between the diaphragm assembly and the second end of the transducer substrate, wherein the second diaphragm is disposed in the cavity between the first diaphragm and the back plate.”  The independent Claim 8, identifies a uniquely distinct feature of “…a transducer substrate including a first end and a second end, wherein the back plate, the first diaphragm, and the second diaphragm are disposed proximate to the first end, wherein the back plate and the first diaphragm are coupled to the transducer substrate at their periphery, wherein the back plate is disposed between the first diaphragm and the second diaphragm, and wherein the first diaphragm is disposed between the second end of the transducer substrate and the back plate.”
The independent Claim 9, identifies a uniquely distinct feature of “…a transducer substrate including a first end and a second end, wherein the back plate, the first diaphragm, and the second diaphragm are disposed proximate to the first end, wherein the back plate and the first diaphragm are coupled to the transducer substrate at their periphery, wherein the back plate is disposed between the first diaphragm and the second diaphragm, and wherein the second diaphragm is disposed between the second end of the transducer substrate and the back plate.” Claim 11, identifies a uniquely distinct feature of “…a second diaphragm oriented substantially parallel to the back plate and offset from the back plate, the second diaphragm positioned a distance from the back plate that is less than a distance between the first diaphragm and the back plate, the second diaphragm coupled to the first diaphragm, the second diaphragm defining a plurality of diaphragm apertures, and a post extending from the first diaphragm towards the second diaphragm, the post coupled to both the first diaphragm and the second diaphragm and configured to prevent movement of the second diaphragm relative to the first diaphragm in a direction substantially perpendicular to the second diaphragm, wherein the back plate is disposed between the first diaphragm and the second diaphragm, wherein the post extends through an individual one of the plurality of apertures.” 
Claim 12, identifies the uniquely distinct feature of “…a first diaphragm oriented substantially parallel to the back plate and offset from the back plate such that a cavity is formed therebetween; and a second diaphragm oriented substantially parallel to the back plate and offset from the back plate, the second diaphragm positioned a distance from the back plate that is less than a distance between the first diaphragm and the back plate, the second diaphragm coupled to the first diaphragm, the second diaphragm defining a plurality of diaphragm apertures, wherein a first distance between the second diaphragm and the first back plate is greater than a second distance between the second diaphragm and the first diaphragm.” 
Claim 14, identifies a uniquely distinct feature of :… a second diaphragm oriented substantially parallel to the back plate and offset from the back plate, the second diaphragm positioned a distance from the back plate that is less than a distance between the first diaphragm and the back plate, the second diaphragm coupled to the first diaphragm, the second diaphragm defining a plurality of diaphragm apertures, wherein the plurality of diaphragm apertures is misaligned with the plurality of apertures in the back plate such that the plurality of apertures in the back plate is at least partially occluded by the second diaphragm in a direction substantially perpendicular to the back plate.”. 
a second diaphragm oriented substantially parallel to the back plate and offset from the back plate, the second diaphragm positioned a distance from the back plate that is less than a distance between the first diaphragm and the back plate, the second diaphragm coupled to the first diaphragm, the second diaphragm defining a plurality of diaphragm apertures, wherein a distance between a primary axis of adjacent ones of the plurality of apertures is approximately equal to a distance between a primary axis of adjacent ones of the plurality of diaphragm apertures.” 

Claim 18, identifies a uniquely distinct feature of  “..a transducer substrate defining an aperture, the transducer substrate including a first end and a second end, wherein the first back plate, the second back plate, the first diaphragm, and the second diaphragm are disposed proximate to the first end, and wherein the first back plate, the second back plate, and the first diaphragm are coupled to the transducer substrate at their periphery.” 

Claim 20, identifies a uniquely distinct feature of :… a second diaphragm oriented substantially parallel to the back plate and offset from the back plate, the second diaphragm positioned a distance from the back plate that is less than a distance between the first diaphragm and the back plate, the second diaphragm coupled to the first diaphragm, the second diaphragm defining a plurality of diaphragm apertures, the first back plate disposed between the first diaphragm and the second end of the transducer substrate.” 
The closest prior art to Schelling (US 20150014797) teaches [0030] Deflectable microphone diaphragm 30 spans through-opening 12 in base substrate 1, and acts as a deflectable electrode of a microphone condenser not shown here in more detail. The mid-region of microphone diaphragm 30 is fashioned essentially plane-parallel to the substrate plane, and in the rest, state is situated inside through-opening 12 in the base substrate. The edge region of microphone diaphragm 30 is curved in the manner of a pan, so that it extends both vertically and laterally beyond the edge region of through-opening 12. Microphone diaphragm 30 is bonded into the layer construction on base substrate 1 only by a flexible beam 31. Due to the overlap between the curved diaphragm edge and the edge region of through-opening 12, this edge region forms a lower stop for the diaphragm movement in case of overload. Stationary counter-element 50 with counter-electrode 60 of the microphone condenser is situated over microphone diaphragm 30 in the layer construction. In the region over microphone diaphragm 30, ventilation openings 51 are fashioned in counter-element 50, so that it is acoustically permeable.

Walther (US 20170260040) teaches [0057] As an implementation option, the membrane arrangement 102, 104, 122 may comprise a so-called ventilation hole (not shown in FIGS. 3a-c) for a static pressure equalization between the ambient atmosphere and the backside cavity 128. The optional ventilation hole may have a rectangular (or square) cross-section or a circular cross-section, e.g. in the middle of the membrane arrangement. Thus, such a ventilation hole may be configured to facilitate the static pressure equalization between the ambient pressure and the backside cavity 128. Moreover, as a further option, a plurality of ventilation holes may be arranged in the membrane arrangement. The prior art fails to anticipate or render the independent claims obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUNITA JOSHI/Primary Examiner, Art Unit 2651